In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 13-632V

*************************
                             *
JOHN J. RAINONE,             *
                             *                                            Filed: September 22, 2014
                 Petitioner, *
                             *                                            Decision Awarding Damages based
            v.               *                                            on Stipulation; influenza (flu)
                             *                                            vaccine; Guillain-Barré syndrome
SECRETARY OF HEALTH AND      *                                            (GBS)
HUMAN SERVICES,              *
                             *
                 Respondent. *
                             *
*************************

Michael R. De Luca, Gidley, Sarli & Marusak, LLP, Providence, RI, for Petitioner.

Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On September 3, 2013, John J. Rainone filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”). 2 Petitioner alleges that
he suffered from Guillain-Barré syndrome (“GBS”) as a result of receiving the trivalent
influenza ("flu") vaccine.

        Respondent denies that Petitioner’s GBS and any related medical problems were caused
by the receipt of the flu vaccine. Nonetheless both parties, while maintaining their above-stated

1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 - 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. All citations in this decision to individual sections of the Vaccine Act are
to 42 U.S.C.A. ' 300aa.
positions, agreed in a stipulation filed September 19, 2014 that the issues before them can be
settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation is reasonable. I therefore adopt it as my decision in awarding damages on the terms
set forth therein.

        The stipulation awards:

                 A lump sum of $245,000.00 in the form of a check payable to Petitioner,
                 representing compensation for all damages that would be available under 42
                 U.S.C. § 300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amount set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith. 3


        IT IS SO ORDERED.

                                                                   /s/ Brian H. Corcoran
                                                                      Brian H. Corcoran
                                                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by both (either separately or jointly)
filing a notice renouncing their right to seek review.

                                                        2